1 iLABORDE, Judge,
concurring in part and dissenting in part.
The jury was clearly wrong in awarding special damages, without awarding damages for Olivier’s pain and suffering. In my view, Olivier proved that he suffered a herniated cervical disc, that the accident aggravated his pre-existing SED, and that the accident caused or aggravated the disc problems in the low back area. I would compensate him accordingly.
Further, in my view, the jury was clearly wrong in concluding that Olivier was 30% comparatively negligent. I find no negligence on his part.